Citation Nr: 1146896	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-26 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1976 to August 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont (RO).  In that rating decision, the RO denied the claims for an increased evaluation for lumbar spine disability and for service connection for PTSD. 

In being cognizant of the Court of Appeals for Veterans Claims (Court) determination in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim for service connection for PTSD more generally as a claim for service connection for an acquired psychiatric disorder.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here as the records reflect other mental disorders, including PTSD and depression.  The Board notes that the RO in a November 2008 rating decision denied a claim for entitlement to service connection for depression, which the Veteran did not appeal.  However, given the nature of the Veteran's initial claim, the issue has been characterized in more general terms to express this fact on the cover page of the instant decision.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no point during the period under appeal was the Veteran's lumbar spine disability manifested by ankylosis, favorable or unfavorable, of the thoracolumbar spine or of the entire spine or by incapacitating episodes of intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician.

2.  The evidence of record shows that the Veteran is currently employed; there is no evidence that supports a referral for extra-schedular considerations. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the record reflects that VA provided the Veteran with the notice required under the VCAA on how to substantiate his claim in an August 2006 letter, prior to the initial adjudication of the claim.  In that letter, VA also informed the Veteran of rating criteria and effective date provisions that are pertinent to the appellant's claim regarding an increased rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has made reasonable efforts to obtain any relevant record adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's post-service medical records, and other pertinent documents discussed below.  In addition, VA provided the Veteran with examinations in October 2006, October 2007, and in October 2008 in conjunction with his claim.  Although the most recent VA examination report is over three years old, the Veteran has not asserted that his disability has worsened since that examination.  The Board finds that the VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran seeks higher rating for his lumbosacral spine disability.  He asserts that his disability is more severe than the criteria associated with a 40 percent evaluation. 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disability was originally rated under Diagnostic Code 5295 for lumbosacral strain.  The regulations used to evaluate diseases and injuries of the spine were revised, including the renumbering of the Diagnostic Codes, effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5295)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)(2011).  Since the current matter arose out of a June 2006 claim, the Veteran's disability will be evaluated under the current General Rating Formula for Diseases and Injuries of the Spine, under Diagnostic Codes 5235-5243.  See 38 C.F.R. § 4.71a. 

The Rating Schedule mandates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  38 C.F.R. § 4.71a.

Under this formula, a 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for IVDS also potentially apply.  Under the current rating criteria, IVDS is evaluated by one of two alternative methods.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months as discussed above.  Alternatively, IVDS could be rated by combining under 38 C.F.R. § 4.25 separate evaluations for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

Here, none of the evidence of record shows that the Veteran has had any incapacitating episodes requiring bed rest prescribed by a physician as described under 38 C.F.R. § 4.71a, for IVDS.  Therefore, the Board will not consider these criteria any further. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Veteran seeks an evaluation in excess of 40 percent for his lumbar spine disability.  He asserts that his disability is more severe than the criteria associated with the current assigned evaluation.  

A review of the record shows that the Veteran has been afforded three VA examinations in conjunction with his claim during the course of this appeal.  The record also contains private and VA treatment records that show the Veteran has received continuous treatment for low back pain with radiating pain and sensations of numbness and tingling in his legs.  

The Veteran first underwent a VA examination in October 2006.  In that examination report, the examiner noted the Veteran's reported history of back problems since his period of service.  He complained of chronic lower back problems involving fatigue, decreased motion, stiffness, and muscle spasms in his low back, and numbness and tingling down both of his legs.  Reportedly, he could not walk more than a quarter of a mile without pain radiating down both his legs.  The Veteran denied any flare-ups of his disability.  The Veteran reported that he was currently unemployed because of his incarceration from 2002 to 2006.

Physical examination revealed objective findings of painful motion and tenderness of lumbar spine, but there was no evidence of muscle spasms, atrophy, or weakness.  The Veteran had a normal gait.  There was evidence of lumbar lordosis, but the examiner did not associate this abnormality with the objective evidence of spinal tenderness.  Neurologic examination showed decreased motor and reflex findings.  The Veteran had range of flexion from zero to 90 degrees, with pain starting at zero degree and ending at zero degree; range of extension from zero to 15 degrees, with pain starting at 5 degrees and ending at 15 degrees; and total combined range of motion of 195 degrees, with painful motion.  The examiner found no additional loss of motion on repetitive use and there was no evidence of thoracolumbar spine ankylosis.  A diagnosis of low back sprain with spondylolisthesis was given.  The examiner found that the Veteran's disability affects some of his daily activities.  In particular, it prevented him from playing sports, lifting more than 25 pounds, or performing heavy manual labor, and he could not perform any prolonged sitting or standing, or lift anything over his head.  

The examiner also noted the Veteran's complaints of bladder problems and erectile dysfunction, but the examiner found that these disorders were not associated with the Veteran's lumbar spine disability.  The examiner found that the Veteran's urinary symptoms were likely due to prostate enlargement and that his erectile dysfunction was more likely due to his social issues, including marital strife and incarceration.  

The Veteran was next afforded a VA examination in October 2007.  That examination report shows the Veteran complained of weakness, stiffness, instability, fatigue, lack of endurance and muscle spasms in his lower back, and of radiating pain and numbness down into his legs.  Reportedly, he has difficulties with walking, bending, prolonged sitting, twisting and climbing ladders.  He denied any bladder or bowel problems, or erectile dysfunction.  He reported that his current treatment provides him with some relief, but noted that he still experiences numbness in his legs. The examiner recorded the findings contained in the VA treatment records, noting a possible diagnosis of hypalgesia in the right L5-S1 distribution, vague circumferential hypalgesia in the left L5-S1 distribution, and findings of reduced range of motion of zero degrees on extension and of 30 degrees on flexion. 

The examiner also noted that the Veteran reported a positive history of flare-ups about two times a week, which require him to rest about four to five hours during an episode.  Reportedly, these flare-ups are triggered by lifting or bending.  The Veteran stated that he was currently employed with a car detailing company, and that due to the nature of the work, he needed to sit down and take breaks at work because of his disability.   He denied missing any work because of his disability.  

Physical examination revealed that the Veteran walked with a slight antalgic gait and favored his left leg.  He was able to stand on his toes, but he was not able to stand on his heels.  Positive straight leg raise findings were observed on the left but not on right and there was evidence of decreased deep tendon reflex, bilaterally, and decreased sensory findings in the left lower extremity.  Range of motion testing revealed forward flexion was zero to 50 degrees, extension was zero to five degrees, and total combined range of motion was 105 degrees.  The Veteran complained of pain throughout the entire range of motion.  There was evidence of painful motion and tenderness, but there was no evidence of additional limitation of motion due to repetitive movement or pain.  The examiner observed that the Veteran had difficulty getting down on the examination table, but that he was able to get back up from the table.  A diagnosis of low back strain with spondylolisthesis and mild degenerative changes was given. 

The most recent VA examination is dated in October 2008.  At that time, the Veteran underwent a neurologic and orthopedic examination in conjunction with his claim.  

The VA neurologic examination report shows the Veteran claimed a history of radiculopathy in his lower extremities as secondary to his lumbar spine disability. The Veteran complained of numbness, tingling, parenthesis, dysesthesia, and pain in his lower extremities.  The examiner recorded the Veteran's history of alcohol use since the age of 13 years old and his reports of self-mediating his low back pain with alcohol.  Reportedly, the Veteran drank up to a gallon of Jack Daniels and two cases of beer per day before quitting in 2002.  Physical examination revealed normal muscle strength and reflexes in both lower extremities.  Normal sensory findings were observed in the right lower extremity, but abnormal findings were found in the left lower extremity.  The Veteran had a mild antalgic gait.  No nerve study or electromyography was performed.  The examiner found that the Veteran had a normal neurologic examination of the right lower extremity and that there was evidence of peripheral neuropathy in the left lower extremity, with a diffuse pattern that was inconsistent with radiculopathy.  The examiner opined that the most prominent risk factor from the Veteran's diffused peripheral neuropathy in the left lower extremity was his long history of excessive alcohol abuse.  

The examiner concluded that the Veteran did not have radiculopathy in either lower extremity.  The examiner noted that the Veteran's subjective complaints of tingling and burning pain from his waist to toes, that affect both  of his legs circumferentially, were inconsistent with radiculopathy.  The examiner stated that symptoms of radiculopathy typically follow a course or path corresponding to a specific nerve root and do not affect a limb circumferentially.  The examiner stated that the only positive findings on neurologic examination were slightly diminished sensation in the left lower extremity circumferentially.  He concluded that those findings are typical of diffused peripheral neuropathy and do not correspond to a specific nerve root associated with the lumbar spine disability.  

The VA orthopedic examination report shows the Veteran complained of weakness, stiffness, instability, fatigue, lack of endurance, muscle spasms and stabbing pain in his lower back.  He reported a positive history of flare-ups with weekly occurrences that would last for hours.  Precipitating factors were bending, twisting, lifting, and walking, and he alleviated his symptoms with rest.  Reportedly, the Veteran cannot lift more than 25 pounds or walk more than a quarter of a mile.  The Veteran was currently employed as a personal caregiver for the past year or two and he has missed less than one week of work over the period of one year because of his lumbar spine disability 

The Veteran also complained of bladder and bowel problems, but the examiner found that these were not associated with the Veteran's lumbar spine disability.  His urinary symptoms were related to medications for his enlarged prostate and his fecal incontinences were associated with episodes of diarrhea.  

Physical examination revealed objective findings of painful motion and tenderness, but there was no evidence of muscle spasms, atrophy, or weakness.  He had an antalgic gait and there was evidence of lumbar flattening.  Range of motion testing revealed forward flexion was zero to 90 degrees, with pain, extension was zero to 30 degrees, with pain, and total combined range of motion was 230 degrees.  There was evidence of painful motion and pain with repetitive use, but there was no evidence of additional limitation of motion due to repetitive movement.  There was no finding of ankylosis of the thoracolumbar spine.  A diagnosis of spondulolisthesis of the lumbar spine was given.  The examiner opined that the Veteran's disability resulted in mild to preventive effect on his activities of daily living. 

During the entire period under appeal, the Veteran's lumbosacral spine disability generally has been manifested by forward flexion limited at most to 30 degrees, without any evidence of ankylosis.  There was no evidence of scoliosis or kyphosis, or excessive lordosis of the lumbar spine.  This symptomatology is most accurately reflected in the criteria associated with a 40 percent rating under Diagnostic Codes 5237, 5242, 5243.  38 C.F.R. § 4.71a, and it does not approach the criteria for the next higher rating.

The Board finds that the record does not show that, even with consideration of DeLuca, the Veteran's disability due to his service-connected lumbosacral spine disability meets the criteria for a rating in excess of 40 percent at any point during the period under appeal.  For an increased rating in excess of 40 percent under the general formula, symptoms more closely approximating unfavorable ankylosis must be shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Ankylosis, in particular, unfavorable ankylosis, has not been shown.  None of the VA examination reports, including the most recent from October 2008, contains a finding of ankylosis (favorable or unfavorable).  The Board acknowledges that the October 2007 VA examiner found that the Veteran expressed pain throughout the entire range of motion and that he had limitation of extension in his thoracolumbar spine to zero due to pain, but also notes that there was still evidence of 50 degrees of forward flexion.  It is clearly apparent that the Veteran has a good degree of motion in his spine, and that his symptomatology does not more closely approximate the criteria for the next higher rather-e.g., unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  

The Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  While recognizing that the Veteran has complaints of pain and that such pain reduces any motion of the lumbar spine, the VA examiner found no objective evidence to support the level of pain reported by the Veteran.  Moreover, in any event, the Veteran's symptomatology at most would only reflect favorable ankylosis, contemplated by the 40 percent rating currently in effect.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  

The Board has also considered whether any separate rating could be awarded for neurologic impairment associated with the lumbar spine disability.   Although the Veteran has complained about numbness and radiating pain in the lower extremities, the October 2008 VA examiner concluded that there was no objective evidence of radiculopathy in either lower extremity, and no other neurologic disturbance associated with the Veteran's lumbar spine disability.  The October 2008 VA examiner found that the Veteran's history of excessive alcohol abuse was prominent factor associated with the diagnosis of diffused peripheral neuropathy in the left lower extremity.  

Although earlier VA treatment records show a diagnosis of radiculopathy in both lower extremities, the Board places greater probative weight on the conclusions of the October 2008 VA examiner's finding that the Veteran's lumbar spine disability does not have a neurologic component or radiculopathy and that the symptoms are not related to his lumbar spine disability.  Therefore, a separate rating for neurologic deficits is not warranted.

Furthermore, separate ratings for bowel or bladder dysfunction are not warranted.  While the Veteran has reported such problems, those symptoms were not associated with the Veteran's lumbar spine disability.  Rather, the Veteran's urinary dysfunction was related to his enlarge prostrate and his fecal incontinence was linked to episodes of diarrhea.  See the report of the October 2008 VA examination. Also, the October 2006 VA examination associated the Veteran's complaint of erectile dysfunction (later denied during subsequent VA examinations) with social issues at that time.  

As shown above, unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine warrants 50 and 100 percent ratings, respectively.  To date, the evidence is devoid of such findings.  Therefore, a higher schedular evaluation on this basis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

The evidence of record shows that the signs and symptoms of the Veteran's disability generally met the criteria reflected by 40 percent disability rating.  At no point does the evidence of record show symptomatology that more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  Since the evidence of record from the date of the claim for an increased rating does not reflect symptomatology that warrants an evaluation in excess of 40 percent, "staged ratings" are not warranted.  

The Board has also considered whether the Veteran's lumbosacral spine disability warrants referral for extraschedular consideration.  The above determinations are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's lumbosacral spine disorder reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the rating already assigned on an schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that any of this disability results in marked interference with employment beyond that contemplated in the assigned evaluation for the period under consideration.  Moreover, he has not been hospitalized because of his low back disability, during the pendency of this appeal, so as to otherwise render impractical the application of the regular schedular standards.  Accordingly, as the current symptoms are contemplated by the schedular rating already assigned, referral for extraschedular consideration is not warranted at this time,.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In short, the Board finds that a preponderance of the evidence is against a rating in excess of 40 percent for the back disorder at any point during the appeal period, and that referral for extraschedular consideration is not warranted. 

Finally, a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was previously denied entitlement to TDIU in a November 2008 rating decision because the evidence failed to show that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Service connection is currently only in effect for lumbar spine disability, currently rated as 40 percent disabling.  The Veteran does not meet the minimum schedular threshold requirement (one such disability must be rated at least 60 percent disabling) under 38 C.F.R. § 4.16(a).  Since the Veteran fails to meet the percentage standards as set forth in 38 C.F.R. § 4.16(a), the Board must consider whether there is evidence to warrant referral for consideration of a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  

For the Veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the record at the time of the November 2008 rating decision shows that the Veteran had fulltime employment.  The Board notes that the report of the October 2008 VA examination report continues to show that the Veteran is employed fulltime as personal caregiver, and that there is no indication of record that his employment situation has been terminated.  

The Board notes that the Veteran's reports that his lumbar spine disability has affected his ability to work.  The evidence of record does not show that the Veteran is not capable of performing the physical and mental acts required for employment.  Rather, the most recent evidence indicates that the Veteran is currently employed.  There is no other competent evidence of record that supports referral for consideration of a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  


ORDER

An evaluation in excess of 40 percent for lumbar spine disability is denied. 


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  He has presented claims for both direct service connection, and service connection secondary to the service-connected lumbar spine disorder.  Additional development is needed prior to adjudication of the claim.  Specifically, a new VA examination is needed to ascertain the likelihood that the Veteran's psychiatric disorder is related to service or a service-connected disorder.  

The report of an October 2008 VA psychiatric examination does not contain optimum information to adjudicate the claim.  The VA examiner stated that he was unable to express a medical opinion on whether the Veteran's current diagnosed psychiatric disorder (depression) was caused or aggravated by his service connected lumbar spine disability without resorting to mere speculation.  The examiner stated that she was unable to provide such an opinion because it was too difficult to separate out to what extent the Veteran's depressive symptoms are related to his back disability in the context of his various psychosocial stressors. 

It is not necessary that the primary cause of the Veteran's acquired psychiatric disorder be specifically identified.  Rather, what is required is a medical opinion on whether the Veteran's acquired psychiatric disorder is proximately due to or the result of his service-connected disability.  

Further, it is unclear from the record why the October 2008 VA examiner could not provide a medical opinion without resorting to mere speculation.  Without a clear understanding from the examiner what further information would be needed or whether the limits of medical knowledge have been exhausted, the report of the October 2008 VA examination is inadequate.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010) (holding that before VA can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion).   

As such, a new VA examination is in order.  VA should schedule the Veteran for another VA examination to determine the nature and likely etiology of his low back disorder.  The examiner should be asked to determine whether the Veteran's service-connected lumbar spine disability has caused or aggravated his acquired psychiatric disorder.  If the examiner is unable to provide a medical opinion, he or she should so state and provide a specific rationale for why an opinion cannot be reached.  

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Finally, the Board notes that there is a microfiche document in the envelope containing the Veteran's service records.  On remand, these records should be printed, and hard copies should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Print a hard copy of any outstanding VA service records that have currently been submitted on microfiche, and associate these with the claims folder, and thereafter make a notation indicating that the records from the microfiche have been printed.

2. The RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.

3. Thereafter, the RO/AMC should schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to the likelihood that any current acquired psychiatric disorder is related to service, to include as caused by or aggravated (permanently worsened) by the service-connected lumbar spine disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

It is then requested that the VA examiner identify the nature of any current acquired psychiatric disorder and provide a medical opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any such diagnosed disorder is related to service, or is caused by or aggravated by service-connected lumbar spine disability.  

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should consider and discuss the findings and conclusions contained in the previous VA examination report, as well as, any other pertinent medical nexus evidence of record.   
A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

4. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period for the Veteran to respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


